DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in French Republic on 05/22/2020. The Applicant has filed a certified copy of the FR2005437 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2021 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 05/22/2021 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (JP 20100116125A).

Regarding claim 1, Okabe et al. a visualization system for the external environment of a vehicle (display the rear image of the host vehicle; refer to JP 2010116125A), comprising at least one support member (support member “pillar 3”, see annotated Figs 1-2a below and page 3 para 5 of machine translation), defining an outer surface for extending outside the vehicle and an internal surface for extending inside the vehicle (see label “internal and outer surfaces” on the annotated Figs 1 and 2a), and at least one visualization device of the external environment of the vehicle (monitor 10, see annotated Figs 1 and 2a), the visualization device comprising at least one display device (annotated Figs 1 and 2a, “display unit 11”, page 3, para 5 of the machine translations) extending on the inner surface of the support member (see annotated 
    
    PNG
    media_image1.png
    454
    877
    media_image1.png
    Greyscale

Figs 1 and 2a above) and at least one image acquisition device (Fig. 3, camera 40, see annotated Fig. 3a) comprising an image sensor (CMOS or CCD image sensor; [page 4, para 4 of the machine translations]) and a base (see base on annotated Fig. 2a), the image sensor being attached to a free end portion of the said base (see annotated Fig. 2a-b, camera 40 is attached to a free end portion of the base),      
      
    PNG
    media_image2.png
    350
    476
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    368
    568
    media_image3.png
    Greyscale

wherein the acquisition device (camera 40) is movable relative to the support member (Figs 3a and 3b; Fig. 3b shows the moving relative to support member 3, see arrow for direction) and to the display device between a deployed position (see Fig. 3a and 3b), in which the base extends mainly on the side of the outer surface of the support member (see Figs, 2a-b), and a retracted position, in which the base extends mainly on the side of the inner surface of the support member (see Fig. 2a and 2b, support member 3 and base is labelled).
Regarding claim 2, the visualization system according to claim 1 is rejected (see above).
Okabe teaches the visualization system according to claim 1.
Okabe further teaches the visualization system, wherein the acquisition device (camera 40) is translationally movable relative to the support member between the deployed position and the retracted position (Figs 2a to 3b show translational movement).
Regarding claim 3, the visualization system according to claim 1 is rejected (see above).
Okabe teaches the visualization system according to claim 1.
Okabe further teaches the visualization system, wherein the display device (display 11, Figs. 2 and 3) comprises a display surface (display surface of 11) on which the images acquired by the acquisition device are displayed (video information acquired by the camera 40 is input to the display unit 11 … and displayed, [page 4, para. 4]), the base of the acquisition device extending at least partly opposite and/or along an edge of the said display surface in the retracted position (Fig. 2a-b show the base of the acquisition device 40 extending at least partly opposite and/or along an edge of the said display surface, 11, in the retracted position).
Regarding claim 4, the visualization system according to claim 3 is rejected (see above).
Okabe teaches the visualization system according to claim 3.
Okabe further teaches the visualization system according to claim 3, wherein the display device (unit 11) comprises a sleeve (Figs. 2a-b and 4a-b; 20) extending along at least a portion of an edge of the display surface, the acquisition device (camera 40) moving in the said sleeve between the retracted position and the deployed position (see Figs. 2a-b).
Regarding claim 5, the visualization system according to claim 1 is rejected (see above).
Okabe teaches the visualization system according to claim 1.
Okabe further teaches the visualization system according to claim 1, wherein the free end portion of the base includes a free end (see Fig. 2a), the image sensor (CMOS or CCD image sensor; [0023] of camera 40) extending between the said free end and the outer surface of the support member in the deployed position of the acquisition device (see Fig. 2a and 2b).
Regarding claim 6, the visualization system according to claim 5 is rejected (see above).
Okabe teaches the visualization system according to claim 5.
Okabe further teaches the visualization system according to claim 5, wherein the free end of the base is substantially flush with the outer surface of the support member in the retracted position (see Fig. 2a-b).
Regarding claim 8, the visualization system according to claim 1 is rejected (see above).
Okabe teaches the visualization system according to claim 1.
Okabe further teaches the visualization system according to claim 1, wherein the acquisition device constitutes a single module adapted to be mounted on the support member (Figs. 2a-b and 3a-b show acquisition device 40 constitutes a single module adapted to be mounted on the support member 3).
Regarding claim 9, Okabe teaches a vehicle door comprising a door body (see annotated Fig. 1, door body near wind shield 2 and pillar 3), defining at least one window (see Fig. 1), and including the visualization system of claim 1 (see annotated Fig. 1), wherein the support member forms a part of the body extending in the vicinity of the window (support member 3, see Figs 1-2; “The monitor 10 is a display means for displaying an image of the rear of the vehicle, and is adjacent to a position where the driver can visually recognize the inside of the vehicle, for example, the front pillar 3 that supports the front window 2 of the vehicle as shown in FIG 1”, [page 3, para. 5])
Regarding claim 10, the visualization system according to claim 9 is rejected (see above).
Okabe teaches the visualization system according to claim 9.
Okabe further teaches the vehicle door according to claim 9, wherein the support member forms part of a front pillar of the window (“the front pillar 3 that
supports the front window 2 [wind shield] of the vehicle as shown in FIG. And installed on the dashboard 4”, [annotated Fig. 1 and page 3 para. 5 of the machine translations]; annotated Fig. 1 shows front door window and pillar3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe as applied to claim 1 above, and further in view of Davis et al. (US 4,278,227).

Regarding claim 7, the visualization system according to claim 5 is rejected (see above).
Okabe teaches the visualization system according to claim 5 with the support member (Figs. 1 and 2a-b; support member 3) comprises an element extending opposite the free end of the base on the side of the outer surface (see Figs. 2a-b). 
Okabe doesn’t explicitly teach the visualization system according to claim 5, wherein the support member comprises a deformable element extending opposite the free end of the base on the side of the outer surface, the said deformable element being deformed by the base so as to be partially spaced from the outer surface of the support member and to free a space in which the image sensor extends in the deployed position of the acquisition device.
Okabe and Davis are related as vehicle rear-view mirrors.
Davis teaches a visualization system (mirror 1, Fig. 1), wherein the support member comprises a deformable element (the shroud having a gaiter portion 3, which encloses the back of the mirror and is furthermore provided with a series of corrugations 28 to provide adequate extension and flexing of the gaiter to permit the required movements, [col. 2, lines 7-10; col. 4, lines 61-68]) extending opposite the free end of the base on the side of the outer surface, the said deformable element being deformed by the base so as to be partially spaced from the outer surface of the support member and to free a space in which the image sensor extends in the deployed position of the acquisition device. (“a gaiter portion 3 which abuts the outer skin 6 of the vehicle door when the mirror is secured thereto”, [col.2, lines 9-11]; “free end of the gaiter 3 is formed with an inwardly extending flange 8 which is clamped between the outer skin 6 and an adapter piece 9, which is shaped to conform with the curvature of the outer skin 6 and abuts the flange 10 on the outer end of the sleeve 5, when the ring 4 is tightened”, [col. 2, line 24-29]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the visualization system of Okabe to include a deformable element as taught by Davis for the predictable result of protecting the movable elements from dirt and moisture while readily flexing to allow the movable elements to move or to be adjusted as taught by Davis in [abstract and Figs. 1-3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872